Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to because
a.	element 304 in figure 3 is not disclosed in the specification.
b.	element 418 in figure 4 is not disclosed in the specification. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 11-12 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Arora et al. US2015/0249044 in view of Ben Jamaa et al. 	US2014/0160682 and Darin J. Sharar (NPL: Solid-State Thermal Energy 	Storage Using Reversible Martensitic Transformations; 04/12/19)

	Per claim 1 Arora et al. teaches an electronic assembly (100) including a thermal capacitor (175 or 180; [0030], [0034], “PCM pockets provide thermal management”) comprising: an electronic substrate (105) including: one or more insulating layers (182a-e; [0035], “pre-peg”) ; and one or more conductor layers (183a-c, 184a-c; [0035], see fig.3) provided along the one or more insulating layers (see fig.3), the one or more conductor layers including a conductive material ([0035]); and a phase change material layer (175 or 180; [0030]-[0031]) received in the electronic substrate ([0035], “PCM is disposed in an internal space in the layer 182d”, [0036]), 
	Arora et al. does not explicitly teach a shape memory thermal capacitor, the shape memory thermal capacitor includes: a shape memory core including a shape memory material
	Ben Jamaa et al. however discloses a shape memory material can be used as a heat absorbing material instead of a phase change material ([0087]) 
	Darin J Sharar et al. (NPL) further discloses shape thermal capacitor, the shape memory thermal capacitor includes: a shape memory core including a shape memory material (page 3. See fig.1, “the structure of the shape memory is the core”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a shape memory material as a heat absorbing material as taught by Ben Jamaa et al., with a shape memory core as taught by Darin J Sharar et al. (NPL) in the electronic assembly of Arora et al., because the shape memory material thermal capacitor/thermal storage is a good thermal energy storage material with high ductility,  high strength, and lasts longer to effectively dissipate heat, thus ensuing an effective and efficient cooling of the electronic assembly of Arora et al..
	Per claim 2 Arora et al. in view of Ben Jamaa et al. and further in view of  Darin J Sharar et al. (NPL) teaches the electronic assembly of claim 1, wherein the shape memory material includes a solid-to-solid phase change material having a corresponding phase change latent heat absorption (page 3, see fig.1).  
	Per claim 3 Arora et al. in view of Ben Jamaa et al. and further in view of  Darin J Sharar et al. (NPL) teaches the electronic assembly of claim 1, wherein the shape memory material includes a Nickel Titanium alloy (page 3).   
	Per claim 11 Arora et al. in view of Ben Jamaa et al. and further in view of  Darin J Sharar et al. (NPL) teaches the electronic assembly of claim 1, wherein the shape memory thermal capacitor is plated into the electronic substrate with the conductive material ([0033]).  
	Per claim 12 Arora et al. in view of Ben Jamaa et al. and further in view of  Darin J Sharar et al. (NPL) teaches the electronic assembly of claim 1 comprising a heat generating electronic device (115, 130, 135, 140, 145, 150) coupled with the electronic substrate (105, see fig.1), and the shape memory thermal capacitor (175 or 180) is proximate to the heat generating electronic device (see fig.3; [0033]-[0037]).  

Allowable Subject matter

3.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4, includes allowable subject matter because of the electronic assembly of claim 1, wherein the shape memory thermal capacitor includes an interface jacket coupled along the shape memory core, the interface jacket isolates the shape memory core from the one or more conductor layers, and the interface jacket includes a matching conductive material to the conductive material of the one or more conductor layers.  
	Claims 5-10, depends on claim 4 therefore allowable for the same reason.
Claims 13 – 24 are allowable
4.	Regarding Independent claim 13, patentability exists, at least in part, with the claimed combination of elements and features of: A shape memory thermal capacitor for electronic devices, the shape memory thermal capacitor comprising: a shape memory core including a shape memory material with a solid-to- solid phase change material having a corresponding phase change latent heat absorption; and an interface jacket coupled along the shape memory core, the interface jacket encapsulates the shape memory core, and the interface jacket includes: a seed layer coupled with the shape memory core, wherein the seed layer encloses the shape memory core; and a bond layer coupled around the seed layer and the shape memory core, wherein the bond layer includes a conductive material.  
	Claims 14-19, depends on claim 13 therefore allowable for the same reason.
	Regarding Independent claim 20, patentability exists, at least in part, with the claimed combination of elements and features of: a method for making an electronic assembly comprising: forming a shape memory thermal capacitor having a shape memory material, forming includes: encapsulating a shape memory core with an interface jacket including: enclosing the shape memory core with a seed layer; applying a bond layer around the seed layer and the shape memory core, wherein the bond layer includes a conductive material; and isolating the shape memory core from an electronic substrate and processing of the electronic substrate with the interface jacket; and installing the shape memory thermal capacitor within the electronic substrate including: positioning the shape memory thermal capacitor within a capacitor recess of the electronic substrate; anchoring the shape memory thermal capacitor to the electronic substrate; and interconnecting the bond layer having the conductive material with one or more conductive components of the electronic substrate having a matching conductive material.  
	Claims 21-24, depends on claim 20 therefore allowable for the same reason.
Email Communication
5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LI US2022/0124935 discloses A method for manufacturing a circuit board includes providing an insulating substrate, defining a through hole in the insulating substrate, forming a first conductive layer on two surfaces of the insulating substrate and on an inner wall of the through hole, forming a phase change material layer on a surface of each first conductive layer, forming a seed layer on a surface of the first conductive layer, forming a second conductive layer on a surface of the seed layer, and etching the seed layer, the first conductive layer, and the second conductive layer, so that a first conductive circuit layer and a second conductive circuit layer are respectively formed on two opposite surfaces of the insulating substrate, so that the phase change material layer is embedded in the first conductive circuit layer and in the second conductive circuit layer. The application also provides a circuit board.
	Silvano De Sousa US2019/0110356 discloses a heat-absorbing component that is mounted on an outside surface layer or is embedded within at least one inner layer of a component carrier, and further comprising at least one latent-heat storage unit with a phase-change material. The phase-change material is arranged within at least one cavity and integrated within a laminated build-up of the component carrier and is directly thermoconductively coupled with the at least one heat-passage component. The invention also refers to a method for producing said component carrier.
	Uppal et al. US2020/0219790 discloses An integrated circuit assembly may be formed using a phase change material as an electromagnetic shield and as a heat dissipation mechanism for the integrated circuit assembly. In one embodiment, the integrated circuit assembly may comprise an integrated circuit package including a first substrate having a first surface and an opposing second surface, and at least one integrated circuit device having a first surface and an opposing second surface, wherein the at least one integrated circuit device is electrically attached by the first surface thereof to the first surface of the first substrate; and a phase change material formed on the integrated circuit package.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835